Mr. Chief Justice Shepard
delivered the opinion of the Court:
The court did not err in overruling the demurrer.
In an extradition proceeding the indictment on which it is founded is not to be judged by any technical standard, and it is sufficient if it shows that the fugitive has been, however inartificially, charged with a crime against the laws of the State from which he has fled. Pierce v. Creecy, 210 U. S. 387, 402, 52 L. ed. 1113, 1120, 28 Sup. Ct. Rep. 714; Strassheim v. Daily, 221 U. S. 280, 282, 55 L. ed. 735, 737, 31 Sup. Ct. Rep. 558; Lamar v. Splain, ante, 300, 304.
*398The rule in this class of cases is that it is the peculiar province of the court in which the indictment has been returned, to pass upon its sufficiency; and it is only in cases when it is apparent that the indictment does not charge an offense at all, that another court will pass upon it.
The indictment charges the offense in the language of the Pennsylvania statute, and it has been held in that State that an indictment is sufficient if it follows the language of the statute. Com. v. McKisson, 8 Serg. & R. 420, 422, 11 Am. Dec. 630; Com. v. Hadley, 13 Pa. Co. Ct. 188.
Moreover, the statute of the State of Pennsylvania so provides. Sec. 11, chap. 375, Statutes of 1860, first Purdon’s Digest, 13th ed. page 1029, reads' as follows:
“Every indictment shall be deemed and adjudged sufficient and good in law which charges the crime 'substantially in the language of the act of the assembly prohibiting the crime, and prescribing the punishment, if any such there be, or if at common law, so plainly that the nature of the offense charged may be easily understood by the jury.”
The State of Pennsylvania has the right to establish the forms of criminal pleading to be observed in her courts, and these must be respected. Ex parte Reggel, 114 U. S. 642, 651, 29 L. ed. 250, 253, 5 Sup. Ct. Rep. 1148, 5 Am. Crim. Rep. 218.
There was no error in the judgment, and it is affirmed with costs. Affirmed.